 



Exhibit 10.2

[YEAR] AWARD
RESTRICTED SHARES GRANT AGREEMENT
FOR [OFFICER or DIRECTOR] WITH 20% ANNUAL VESTING
(No performance goal or other special vesting condition)

The Liberty Corporation (the Company), a South Carolina corporation, hereby
grants to

                                        
(the Holder)

                     fully paid and nonassessable shares of the Common Stock of
the Company.

1. This award of restricted shares has been granted pursuant to the Company’s
Performance Incentive Compensation Program, (Amended and Restated November 2000)
(the Program) and is subject to all the terms, conditions and provisions of the
Program.



  (a)   A copy of the Program is attached hereto as Exhibit A and made a part of
this Agreement as if fully set out herein.     (b)   This award of restricted
shares is not intended to constitute a Qualifying Award under Section 10 of the
Program and is therefore not required to satisfy the conditions of Section 10 of
the Program and Section 162(m) of the Internal Revenue Code of 1986, as amended.

2. Except as provided below, restricted shares awarded pursuant to this
Agreement shall vest in the Holder in accordance with the following vesting
conditions.



  (a)   Subject to the other terms of this Agreement, the vesting as to the
following amounts of restricted shares shall be conditioned upon continuation of
the Holder’s employment by (or service as a non-employee director of) the
Company or any of its subsidiaries until the applicable vesting dates:

      Percentage or Number of Shares   Vesting Date
20%
  ___, 200_
 
   
40%
  ___, 200_
 
   
60%
  ___, 200_
 
   
80%
  ___, 200_
 
   
100%
  ___, 200_

19



--------------------------------------------------------------------------------



 



  (b)   To the extent that the shares remain non-vested under paragraph 2(a)
above, such shares shall be deemed to be subject to a Restriction Period. The
Restriction Period shall terminate when and to the extent that such shares vest
in the Holder in accordance with the vesting terms specified in paragraph 2(a)
above or in accordance with the accelerated vesting provided by paragraph 3
below or, to the extent so provided for a Change in Control Event, any
accelerated vesting provided in paragraph 5 below or otherwise provided by the
Compensation Committee pursuant to Section 12 of the Program. Restricted shares
that are subject to a Restriction Period (and the right to vote such shares and
receive dividends thereon during the Restriction Period) may not be assigned,
transferred, pledged or otherwise encumbered or disposed of except to the
Company as provided in paragraph 4 below.     (c)   Except as provided in
paragraph 4 below, during the Restriction Period: (i) the certificates
representing the restricted shares (and any certificates representing any
additional restricted shares issued during the Restriction Period pursuant to
paragraph 7 below) may, in the Company’s discretion, bear a restrictive legend
referring to the restrictions imposed by this Agreement, (ii) the Company shall
retain possession of the certificates for restricted shares awarded pursuant to
the Program and this Agreement, (iii) the Holder shall execute and then deliver
to the Company a stock power in blank with respect to such shares, and (iv) the
Holder shall be entitled to full dividend and voting rights in respect of such
shares. After the end of the applicable Restriction Period, the restrictions
imposed under the Program and this Agreement shall cease to apply to the shares
previously subject to such Restriction Period and the certificates for such
shares shall be delivered to the Holder.

3. In the event of termination of employment (or service as a non-employee
director) by reason of death, disability or retirement at normal retirement age
as provided in the Company’s (or applicable subsidiary’s) Retirement Plan (or
its retirement policy for non-employee directors), the restrictions imposed
under paragraph 2(a) above in respect of any shares then subject to a
Restriction Period shall terminate as of the date of such termination of
employment (or service as a non-employee director).

4. In the event of termination of employment (or service as a non-employee
director) other than as provided in paragraph 3 above or 5 below, the Holder
shall forfeit all rights in respect of any shares subject to a Restriction
Period as of the date of such termination of employment (or service as a
non-employee director).

5. In the event of a Change in Control Event described in Section 12 of the
Program occurs, then notwithstanding any contrary terms and conditions to
vesting contained, therein, the restrictions imposed by paragraph 2(a) shall
immediately terminate upon such occurrence.

6. Whenever the Holder is entitled to a distribution of restricted shares
pursuant to this Award, the Company may require the Holder to remit to the
Company an amount sufficient to satisfy any federal, state and local withholding
tax requirements. The Holder may elect with respect to any such distribution to
surrender or authorize the Company to withhold shares of Common Stock (a Stock
Surrender Withholding Election), valued at current fair market value on the date
of surrender or withholding of the shares, in

20



--------------------------------------------------------------------------------



 



satisfaction of any such withholding requirements, subject to the Program’s
conditions for making such a Stock Surrender Withholding Election.



  (a)   The Holder may elect to have withheld any amount which exceeds the
amount required by applicable law and governmental regulations to be withheld
but not in excess of the Holder’s total estimated federal, state and local tax
obligations associated with such distribution, including any applicable FICA
taxes. Any shares of Common Stock used to satisfy that portion of the Holder’s
tax obligations associated with such distribution in excess of the amount
required by applicable law and governmental regulations to be withheld must have
been held by the Holder, free of any vesting restrictions imposed under the
Program, for at least six months.     (b)   Any cash payments of dividends that
become payable during the Restriction Period to an employee (but not to a
non-employee director) with respect to the restricted shares shall be net of an
amount sufficient to satisfy any federal, state and local withholding tax
requirements with respect to such dividends.

7. In the event of a merger, reorganization, consolidation, recapitalization,
stock dividend, spin-off, stock split or other change in corporate structure or
other distribution of stock or property (except for regular cash dividends)
affecting the Company’s Common Stock during the Restriction Period, such
adjustments shall be made in the number of restricted shares subject to this
Agreement as may be determined appropriate by the Compensation Committee. Any
resulting restricted shares shall be subject to all of the terms and conditions
of this Agreement.

8. This Agreement shall bind and inure to the benefit of the Company and any
assignees or successors in interest of the Company and the Holder and his/her
heirs, personal representatives and successors in interest (subject to
applicable restrictions on any transfer, etc. by the Holder).

     Dated at Greenville, South Carolina, as of this [DATE].

             

      The Liberty Corporation    
 
           

  By:        

     

--------------------------------------------------------------------------------

   

      Chief Executive Officer    
 
           

     

--------------------------------------------------------------------------------

   

      Holder    

The Restriction Period for the following certificate(s) and shares terminated on
the date indicated and the following certificate(s) and shares are hereby
released to the Holder:

                      Authorized Signature   No. of Shares Date   Certificate
No. & No. of Shares   & Date Released   Still Restricted
 
           

21